Citation Nr: 1634377	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  14-17 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to the service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for erectile dysfunction, including as secondary to the service-connected PTSD and service-connected diabetes.  

3.  Entitlement to an increased rating in excess of 50 percent for the service-connected PTSD from July 21, 2011 to November 1, 2013.  

4.  Entitlement to an effective date earlier than November 1, 2013 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran is represented by:  J. Bryan Jones, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from August 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2010 and June 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for hypertension and erectile dysfunction, and denied a rating in excess of 50 percent for PTSD and denied a TDIU, respectively. 

The Board notes the appeal for an increased rating for PTSD and earlier effective date for entitlement to TDIU have a separate, complex procedural history from the appeal for service connection for hypertension and erectile dysfunction.  Regarding the claim for an increased rating for PTSD, on July 21, 2011, the Veteran filed a claim for an increased rating for PTSD, and on December 22, 2011, the Veteran filed a formal claim for entitlement to TDIU.  In a June 2013 rating decision, both issues were denied.  

On November 1, 2013, within one year of the June 2013 rating decision, the Veteran requested an "increased rating" for PTSD, and submitted additional VA treatment records regarding the severity of the PTSD, which included a medical opinion from the treating VA psychiatrist assessing the inability to obtain or maintain gainful employment.  The Board finds that, as new and material evidence regarding the severity of the PTSD and entitlement to TDIU was received within one year of the June 2013 rating decision, the June 2013 decision did not become final.  See 38 C.F.R. § 3.156(b) (2015).  

Subsequently, a September 2014 rating decision granted a 70 percent rating for PTSD, effective November 1, 2013, the date of the correspondence from the Veteran, and granted TDIU, effective May 16, 2014, the date a statement regarding TDIU was received (which the RO construed as a claim for TDIU).  The Veteran, through the representative, filed a timely notice of disagreement to the September 2014 rating decision's assignment of effective dates for the grant of the 70 percent rating for PTSD and the grant of TDIU.  In the notice of disagreement, the representative specifically contended that the grant of 70 percent for PTSD should be effective November 1, 2012, one year prior to the November 1, 2013 "claim" for increased rating, and that the effective date for TDIU should be December 22, 2011, the date of the original claim for TDIU.  

Thereafter, a February 2016 rating decision granted an earlier effective date for TDIU of November 1, 2013, the date the RO construed that a "claim" for an increased rating for PTSD was received.  As stated above, the June 2013 rating decision did not become final, the actual date of increased rating for PTSD claim on appeal was July 21, 2011; therefore, the Board will address whether the Veteran is entitled to a 70 percent rating for PTSD and TDIU from July 21, 2011, the date of the original claim for an increased rating for PTSD, from which the TDIU is derived.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU is part of a rating issue when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal). 

In March 2016, the Veteran testified at a Videoconference hearing in Houston, Texas, before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing has been obtained.  

The issues of whether there is clear and unmistakable error in the January 30, 2008 rating decision assigning a 50 percent rating for PTSD, whether there is new and material evidence to reopen service connection for ischemic heart disease, service connection for memory loss, and entitlement to special monthly compensation based on aid and attendance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 
The issue of entitlement to an effective date earlier than November 1, 2013 for the grant of TDIU is addressed in the REMAND portion and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hypertension. 

2.  The hypertension began during service.  

3.  The Veteran has a current diagnosis of erectile dysfunction.  

4.  The erectile dysfunction began during service.  

5.  From July 21, 2011, the PTSD has been manifested by symptoms of occupational and social impairment in most areas such as work, family relations, judgment, thinking, and mood due to such symptoms as suicidal ideation, neglect of personal appearance, difficulty in adapting to stressful circumstances including work or a work like setting, depression, chronic sleep impairment, nightmares, flashbacks, difficulty in establishing and maintaining effective work and social relationships, cognitive impairment, and impairment of short and long term memory.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 70 percent rating for PTSD from July 21, 2011, but no earlier, have been met.  38 U.S.C.A. 	 §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for hypertension and erectile dysfunction, and granting an earlier effective date for the assignment of a 70 percent rating for PTSD to July 21, 2011.  As the Veteran through the representative expressly limited the appeal to effective dates for the grant of a 70 percent rating for PTSD of November 1, 2012, this decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.


Service Connection Laws and Regulations  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 	 (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For a chronic disease, such as hypertension (cardiovascular renal disease), service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 		 § 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  

Service connection may also be established with certain chronic diseases, including hypertension, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.

A lay person is competent to report on the onset and reoccurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 	 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  

Service Connection for Hypertension

The Veteran generally contends that the hypertension was caused by the medication taken for the service-connected PTSD.  Alternatively, the Veteran contends that the hypertension began while on active duty.  See March 2016 Board hearing transcript; see also February 2010 VA examination.  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).  This must be confirmed by readings taken two or more times on at least three different days.  Id.

Initially, the Board finds the Veteran has a current diagnosis of hypertension.  Review of VA treatment records show a diagnosis of and continuous treatment for hypertension.  Furthermore, the Veteran was afforded a VA examination in February 2010 to help determine the nature and etiology of any hypertension.  At that time, the VA examiner noted a history of uncontrolled hypertension for over 
25 years, with current blood pressure readings of 150/90, 160/90, and 150/90.  

Next, the Board finds that the weight of the evidence is at least in equipoise regarding whether the hypertension was incurred in service.  Service treatment records show that, at the time of the service entrance examination, the Veteran had normal blood pressure of 120/80.  On a September 1965 dental service questionnaire one month after service entrance, the Veteran reported he has had heart trouble or abnormal blood pressure.  On April 4, 1966, the Veteran complained of chest pain for the past week, and at that time, the blood pressure was 150/100.  Two days later, another blood pressure reading was 150/100.  At the August 1967 service separation examination, the blood pressure was 130/70, but the Veteran reported, and the service examiner noted, the Veteran has had high blood pressure.  

As stated above, in February 2010, the Veteran was afforded a VA examination to help assess the etiology of the hypertension.  At that time, the VA examiner stated the Veteran had hypertension in service, noted the in-service blood pressure readings of 150/100, and opined that it is at least as likely as not that the current hypertension is related to military service.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the hypertension began during service, that is, was "incurred in" service; thus, the criteria for direct service connection for hypertension have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted as directly incurred in service, all other theories of service connection, including secondary service connection, have been rendered moot.  38 U.S.C.A. 
§ 7104 (West 2014).

Service Connection for Erectile Dysfunction 

The Veteran generally contends that the erectile dysfunction is caused by the medication he takes for the service-connected PTSD.  Alternatively, the Veteran also has contended that the erectile dysfunction began in service after a sexual assault.  See March 2016 Board hearing transcript.  Furthermore, the Veteran, through the representative, argued the erectile dysfunction is caused by the service-connected diabetes.  See May 2016 informal hearing presentation.  

The Board finds that the Veteran has a current diagnosis of erectile dysfunction.  Review of VA treatment records show a longstanding history of a diagnosis of and treatment for erectile dysfunction.  Furthermore, in October 2009, the Veteran was afforded a VA examination to help assess the nature and etiology of any hypertension, and, at that time, the VA examiner diagnosed erectile dysfunction. 

After review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that the erectile dysfunction was incurred in service.  As stated above, the Veteran testified at the March 2016 Board hearing that he was sexually assaulted while in Vietnam, which caused him to develop erectile dysfunction, the symptoms of which have continued to this day.  The Veteran is competent to report what he has personal knowledge of, including his own symptomatology.  See Layno, 6 Vet. App. at 469.  Furthermore, review of VA treatment records shows that from July to September 2012 the Veteran received specific treatment for PTSD and depression due to military sexual assault. 

Service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to erectile dysfunction or sexual assault.  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

As discussed above, in October 2009, the Veteran was afforded a VA examination to help assess the etiology of the erectile dysfunction.  At that time, the Veteran reported the onset of the erectile dysfunction was during service while in Vietnam.  The VA examiner opined that the erectile dysfunction was less likely than not caused by the Veteran's PTSD medication, in part because the onset of the erectile dysfunction symptomatology began prior to taking PTSD medication.  The VA examiner did not provide an opinion regarding whether the erectile dysfunction was incurred in or caused by service, or was caused by the service-connected diabetes.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the erectile dysfunction began during service, so was directly "incurred in" service.  The Veteran has consistently reported that the erectile dysfunction began while in service after an in-service sexual assault, and the Board finds the Veteran's reports of the onset of symptomatology to be credible.  As service connection for erectile dysfunction is being granted as directly incurred in service, all other theories of service connection, including secondary service connection, have been rendered moot.  38 U.S.C.A. § 7104 (West 2014).

Rating PTSD prior to November 1, 2013

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.   

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal.

The Veteran is in receipt of a 50 percent rating for PTSD from July 21, 2011 to November 1, 2013, and a 70 percent rating from November 1, 2013 under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pertinent to this appeal, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's acquired psychiatric disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating.  See Mauerhan v. Principi,  16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

Considerations in rating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  See DSM-IV at 
46-47.

The Veteran generally contends he is entitled to a 70 percent rating prior to November 1, 2013.  The Veteran contends that he had experienced the same symptomology as reported during the July 2014 VA examination that was the basis of the grant of a 70 percent rating from November 1, 2013, including symptoms of severe depression, irritability and angry outbursts, impaired impulse control, severe concentration difficulties, chronic sleep impairment, anxiety, cognitive impairment including memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  See May 2016 informal hearing presentation; July 2014 VA examination report.  

In October 2012, the Veteran was afforded a VA examination to help assess the severity of the PTSD.  At that time, the Veteran reported symptoms of anxiety, depression, chronic sleep impairment, decreased energy, diminished interests in activities, nightmares, and isolation and withdrawal.  The VA examiner opined the Veteran is employable, assigned a GAF score of 64, and further opined there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The VA examiner specifically stated that the Veteran does not have memory and concentration issues, and that the Veteran denied suicidal ideation.  The VA examiner noted a history of psychiatric treatment with GAF scores ranging from 51 to 61 between 2009 and 2012, and opined that those scores reflected improvement.  

Review of VA treatment records shows continuous treatment for PTSD.  Additionally, from August 2012 to November 2012, the Veteran attended a 12 week sexual assault trauma group therapy and individual counseling course, and from July 2013 to September 2013, the Veteran attended a 12 week cognitive behavioral therapy group counseling course.  The Board does not note any assigned GAF scores during this time period.  

In November 2012, the Veteran received a neurological consult to assess whether the Veteran has dementia.  At that time, the Veteran reported progressively worse memory and cognitive impairment and depression affecting his ability to function effectively, and regular suicidal ideation.  A diagnosis of cognitive disorder was assessed due to multiple etiologies, including the service-connected PTSD.  

In a September 2013 VA treatment record, the VA psychiatrist noted that the Veteran may not have grasped the cognitive behavior therapy materials, and noted the Veteran still has problems with communication with family members, low self-esteem, a tendency to isolate himself, loss of energy, an inability to complete tasks, and feelings of hopelessness.  An October 2013 VA treatment record reflects that the VA psychiatrist spoke to the Veteran about making an effort with his appearance and noted that the Veteran had decided to shave.  The VA psychiatrist noted that the Veteran had performed very poorly on the cognitive screening test and has a diagnosis of cognitive disorder, not otherwise specified, partially due to underlying PTSD and depression.  The VA psychiatric noted that, despite medication compliance, the PTSD symptoms and mood symptoms have worsened with a sustained depressed mood, neglect of hygiene and appearance, difficulty maintaining relationships, and problems with thinking and judgment.  The VA psychiatrist opined that despite treatment, the PTSD disability has increased, and that the Veteran is not likely to obtain and maintain gainful employment.  

After review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that from July 21, 2011 to November 1, 2013 the PTSD was manifested by symptoms of occupational and social impairment in most areas such as work, family relations, judgment, thinking, and mood due to such symptoms as suicidal ideation, neglect of personal appearance, difficulty in adapting to stressful circumstances including work or a work like setting, depression, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, cognitive impairment, and impairment of short and long term memory that more nearly approximates the criteria for a 70 percent rating.  38 C.F.R. § 4.130.  

The October 2012 VA examination report provides a specific assessment of the level of occupational and social impairment due to the PTSD (occupational and social impairment due to mild or transient symptoms), and identifies underlying symptomatology and impairments that cause the occupational and social impairment.  While the Board has weighed and considered the VA examiner's assessment, the ultimate determination as to the level of occupational and social impairment due to symptoms is an adjudicative determination.  The Board has considered the examination report assessment on this question, but in light of the other evidence of record, including the VA treatment records indicating suicidal ideation, the treating VA psychiatrist's opinion that the Veteran's symptomatology has worsened, and the November 2012 VA treatment record showing severe cognitive and memory impairment, the Board finds the October 2012 overall assessment as to degree of occupational and social impairment is of lesser probative value compared to these assessments.  

The Board has also considered whether an increased disability rating in excess of 	 50 percent was warranted at any point during the one year period prior to July 21, 2011, the date of claim for an increased rating for PTSD.  See Hart, 21 Vet. App. 505.  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2);		 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010). 

VA treatment records from July 2010 to July 2011 show VA treatment for PTSD.  A December 2010 VA treatment record notes that the Veteran has been taking longer than usual to complete tasks, that the Veteran has been having difficulties relating to his family, irritability, and social isolation.  A February 2011 VA treatment record notes that the Veteran continues to complain of lack of focus and trouble organizing things, as well as social isolation, and irritability.  

The Board finds that, based on the medical and lay evidence, that it was not factually ascertainable that there was an increase in severity of disability prior to July 21, 2011, the date of claim for increased rating for PTSD.  The evidence of record does not show the Veteran began to experience worsening PTSD during this one year time period with occupational and social impairment in most areas of work, family relations, judgment, thinking, and mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activity, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  

As discussed above, the Veteran, through the representative, only appealed the issue whether the Veteran was entitled to the 70 percent rating for PTSD prior to November 1, 2013, and specifically contended an effective date of November 1, 2012 was warranted; furthermore, the Veteran did not appeal a rating in excess of 70 percent for the entire increased rating period.  As this decision grants an increased rating of 70 percent, effective July 21, 2011, the date the claim for increase was received, it constitutes a full grant of the benefits sought on appeal.  


ORDER

Service connection for hypertension is granted. 

Service connection for erectile dysfunction is granted.  

An increased rating of 70 percent for PTSD from July 21, 2011 to November 1, 2013 is granted.  


REMAND

Entitlement to TDIU prior to November 1, 2013

The United States Court of Appeals for Veteran Claims (Court), in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

The Veteran has reported that he worked for 30 years as a meat cutter until 2002 when he retired, and that he is unable to obtain work during the rating period on appeal due to the PTSD.  See October 2012 application for increased compensation based on unemployability.   

As discussed above, in October 2012, the Veteran was afforded a VA examination to help assess the severity of the PTSD.  At that time, the Veteran reported that he was currently unemployed after working as a meat cutter for 30 years.  Additionally, the October 2013 VA treatment note from the VA treating psychiatrist assessed continuously worsening symptoms, including severe cognitive and memory impairment and neglect of personal hygiene, and opined that the PTSD has not improved and that the Veteran is unable to obtain or maintain gainful employment.  However, in a July 2012 VA treatment record, the treating VA psychiatrist noted that the Veteran reported that he was helping a friend in a car repair shop.  Based on this conflicting information, it is unclear whether the Veteran was receiving income from his friend while working in the car repair shop, and the Board finds that a remand is necessary to help determine the dates of possible employment.   

Accordingly, the issue of an effective date earlier than November 1, 2013 for TDIU is REMANDED for the following action:

1.  Contact the Veteran, and ask him to provide an updated Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) with specific dates of employment, number of hours of employment, and income information from July 21, 2011 to November 1, 2013.  If no response is obtained, document all attempts to contact the Veteran and associate them with the claims file.  

2.  Then, readjudicate the issue of an earlier effective date prior to November 1, 2013 for the grant of TDIU.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


